MANDATE

                                  Court of Appeals
                              First District of Texas
                                   NO. 01-14-01018-CV

                 RICKY D. PARKER AND JAMES MYERS, Appellants

                                             V.

             SCHLUMBERGER TECHNOLOGY CORPORATION, Appellee

                Appeal from the 268th District Court of Fort Bend County.
                             (Tr. Ct. No. 14-DCV-218252).

TO THE 268TH DISTRICT COURT OF FORT BEND COUNTY, GREETINGS:

         Before this Court, on the 17th day of September 2015, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:

                      This case is an appeal from the interlocutory order
               signed by the trial court on December 18, 2014. Appellant
               Ricky D. Parker has moved to dismiss his appeal and, after
               due consideration, we grant his motion and dismiss his
               appeal. Appellant James Myers moved this Court for a partial
               dismissal of his appeal; we deny that motion. After
               submitting the case on the appellate record and the arguments
               properly raised by Myers, the remaining party, the Court
               holds that there was reversible error in the trial court’s order
               in the following respects: the trial court erred in denying the
               motion to compel arbitration and in granting appellee
              Schlumberger Technology Corporation’s application for a
              temporary injunction. Accordingly, the Court reverses the
              trial court’s order and remands the case to the trial court for
              entry of an order compelling arbitration and staying further
              non-injunctive proceedings pending completion of the
              arbitration proceeding.

                    The Court orders that the appellee, Schlumberger
              Technology Corporation, pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered September 17, 2015.

              Panel consists of Justices Keyes, Bland, and Massengale.
              Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 4, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT